Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 11/16/20, including preliminary amendments filed on 12/08/20 has been entered.
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (US 20160219509 A1, cited by applicant of record) in view of Kim (US 20200178048 A1, cited by applicant of record).

Regarding claim 19, Fujishiro discloses a communication apparatus, applied to a wireless network device (UE [par. 0163]), comprising:
at least one processor [fig. 2 no. 160], and a memory [fig. 2 no. 150] storing instructions executable by the at least one processor, wherein, when executed, the instructions cause the apparatus to perform operations comprising:
determining a dual connectivity indication (Dual connectivity indication [par. 0163]); and
sending the dual connectivity indication to a second terminal device, wherein the dual connectivity indication is used to indicate the second terminal device to send, to a first terminal device through two paths, data packets (The UE transmits the connectivity info to its communication partner (i.e., other terminal device) [par. 0199, 0081, see also fig. 17]).
Although Fujishiro discloses data packets, multiple data paths, dual connectivity indication, and sending info to a second terminal device, as discussed above, Fujishiro does not explicitly disclose needing to be aggregated. However, these concepts are well known as disclosed by Kim.
In the same field of endeavor, Kim discloses:
needing to be aggregated [par. 0247].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro with Kim. One of ordinary skill in the art would have been .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro and Kim as applied to claim 19 above, and further in view of ZTE (“Discussion on the V2V path selection between Uu and PC5”, 3GPP TSG-RAN WG2 Meeting #93bis, R2-162401, cited by applicant of record).

Regarding claim 20, Fujishiro and Kim disclose everything claimed, as applied above.
Although Fujishiro discloses wherein, before the sending, the dual connectivity indication to the second terminal device, the instructions further cause the apparatus to perform operations comprising, as discussed above, Fujishiro does not explicitly disclose determining, that at least one parameter reported by the second terminal device satisfies a preset rule. However, these concepts are well known as disclosed by ZTE.
In the same field of endeavor, ZTE discloses:
determining, that at least one parameter reported by the second terminal device satisfies a preset rule [pg. 2 tbl. 1 “PC5 based V2V”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro and Kim with ZTE. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of supporting sidelink [ZTE pg. 1 “Introduction”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419